Case 4:19-cv-00920-ALM-CAN Document 36 Filed 04/07/21 Page 1 of 1 PageID #: 340




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  IRLANDA GRACA                                    §
                                                   §    Civil Action No. 4:19-CV-920
  v.                                               §    (Judge Mazzant/Judge Nowak)
                                                   §
  FIRST NATIONAL BANK OF TRENTON                   §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On March 19, 2021, the report of the Magistrate Judge (Dkt. #35) was entered containing proposed

  findings of fact and recommendations that Defendant First National Bank of Trenton’s Motion for

  Attorney’s Fees (Dkt. #34) be granted in part and denied in part.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Defendant First National Bank of Trenton’s Motion for

. Attorney’s Fees (Dkt. #34) is hereby GRANTED IN PART and DENIED IN PART. Defendant

  is awarded $7,504.00 in attorneys’ fees and $531.00 in costs, which amount shall be recovered by

  Defendant solely as a further obligation owed under the Note and Deed of Trust.

         IT IS SO ORDERED.
          SIGNED this 7th day of April, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
